     Case 2:19-cv-01467-WBS-EFB Document 13 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 2:19-cv-1467-WBS-EFB P
12                      Plaintiff,
13          v.                                          ORDER
14   M. CHAPPUIS,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 19, 2020, are adopted in full;

28          2. Plaintiff’s application to proceed in forma pauperis (ECF Nos. 5, 7, 9) is denied; and
                                                       1
     Case 2:19-cv-01467-WBS-EFB Document 13 Filed 04/27/20 Page 2 of 2

 1          3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of this

 2   order, and is warned that failure to do so will result in the dismissal of this action.

 3   Dated: April 27, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
